OPINION — AG — ** TEACHERS' RETIREMENT — ELIGIBILITY ** QUESTION: " A TEACHER WHO HAD FORMERLY BEEN EMPLOYED AS A TEACHER IN THE PUBLIC SCHOOLS OF OKLAHOMA, BUT WAS NOT REGULARLY EMPLOYED AS A TEACHER IN OKLAHOMA AT ANY TIME DURING PERIOD FROM JULY 1, 1936 THROUGH JUNE 30, 1943, WAS NOT SO EMPLOYED ON JULY 1, 1943, THE DATE OF THE ESTABLISHMENT OF THE TEACHERS' RETIREMENT SYSTEM, LATER RETURNED TO TEACHING IN OKLAHOMA UNDER REGULAR CONTRACT. . . UNDER THE PROVISIONS OF THE TEACHERS' RETIREMENT SYSTEM, IS THIS TEACHER REQUIRED TO BECOME A MEMBER OF THE TEACHERS' RETIREMENT SYSTEM ? " — AFFIRMATIVE CITE: 70 O.S. 17-3 [70-17-3] (J. H. JOHNSON)